DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-11, 13-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 6 of U.S. Patent No. 10,908,889 B2 and claims 1, 4 and 7 of U.S Patent No. 10,558448 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.  See comparison table below:
17150710
Pat US 10,908,889 B2
App# 16710405
Pat US 10,558,448 B2
App#15830887
1. (New) A first electronic device, comprising: 
a processor; and a memory coupled to the processor and configured to store programming instructions that, when executed by the processor, cause the first electronic device to: 
send a first request for downloading a first version of an application to a server; download the first version of the application from the server; install the first version of the application; and 
send, in response to the first electronic device installing the first version of the application, a notification associated with the application to a second electronic device via a wireless connection between the first electronic device and the second electronic device.
1. A system, comprising: a first electronic device comprising a first processor and a first memory, wherein the first memory stores first instructions that, when executed by the first processor, cause the first electronic device to: log into a server using an account; 
send a first request for downloading a first version of an application to the server; 
receive the first version of the application from the server; and install the first version of the application;

… 
automatically receive a first notification associated with the application, wherein the first notification indicates that the first electronic device has selected the first version of the application for downloading; 
……
send, after receiving the first notification, a second request for a second version of the application to the server, wherein the second version of the application has a same application functionality as the first version of the application; receive the second version of the application from the server; and automatically install the second version of the application; and a third electronic device comprising a third processor and a third memory, wherein the third memory stores third instructions that, when executed by the third processor, cause the third electronic device to: communicatively couple with the first electronic device via a BLUETOOTH connection; 

…
1. A method for downloading an application, comprising: 
sending, by a second user equipment, a first request for downloading a first version of the application to an application server; 
receiving, by the second user equipment, the first version of the application from the application server; 
installing, by the second user equipment, the first version of the application; 

automatically receiving, by a first user equipment, a first notification associated with the first version of the application that has been requested for downloading by the second user equipment, 
….
a second notification associated with the first version of the application that has been requested for downloading by the second user equipment via a BLUETOOTH connection between the third user equipment and the second user equipment; and automatically installing, by the third user equipment, a third version of the application that has a same application functionality as the first version of the application previously requested for downloading by the second user equipment.
2. (New) The first electronic device of claim 1, wherein the notification notifies the second electronic device that the application is downloaded by the first electronic device.
1. A system, comprising: a first electronic device comprising a first processor and a first memory, wherein the first memory stores first instructions that, when executed by the first processor, cause the first electronic device to: 

… 

automatically receive a first notification associated with the application, wherein the first notification indicates that the first electronic device has selected the first version of the application for downloading; 
……

3. (New) The first electronic device of claim 1, wherein the first request comprises first operating system information of the first electronic device.
5. The system of claim 1, wherein the first request comprises second operating system information of the first electronic device.
4. The method of claim 1, wherein the first request carries second operating system information of the second user equipment.
4. (New) The first electronic device of claim 1, wherein the wireless connection is a BLUETOOTH connection.
1. A system, comprising: a first electronic device comprising a first processor and a first memory, wherein the first memory stores first instructions that, when executed by the first processor, cause the first electronic device to: 

….
communicatively couple with the first electronic device via a BLUETOOTH connection;
1. A method for downloading an application, comprising: 
….
a second notification associated with the first version of the application that has been requested for downloading by the second user equipment via a BLUETOOTH connection between the third user equipment and the second user equipment; and automatically
6. (New) The first electronic device of claim 1, wherein the notification associated with the application is configured to trigger the second electronic device to install a second version of the application.
1. A system, comprising:
 a first electronic device comprising a first processor and a first memory, wherein the first memory stores first instructions that, when executed by the first processor, cause the first electronic device to: 
……
automatically receive a first notification associated with the application, wherein the first notification indicates that the first electronic device has selected the first version of the application for downloading; send, after receiving the first notification, a second request for a second version of the application to the server, wherein the second version of the application has a same application functionality as the first version of the application; receive the second version of the application from the server; and automatically install the second version of the application; 
1. A method for downloading an application, comprising: 

…
automatically receiving, by a first user equipment, a first notification associated with the first version of the application that has been requested for downloading by the second user equipment, wherein the first user equipment and the second user equipment log in to a server using a common account; sending, by the first user equipment after receiving the first notification, a second request for a second version of the application that has a same application functionality as the first version of the application previously requested for downloading by the second user equipment; automatically receiving, by the first user equipment, the second version of the application from the application server; 
automatically installing, by the first user equipment, the second version of the application; 
……

7. (New) The first electronic device of claim 6, wherein the first version of the application and the second version of the application are different.
6. The system of claim 1, wherein the first version of the application and the second version of the application are different.
7. The method of claim 1, wherein the first version of the application and the second version of the application are different.


The same mapping applies to claims 8-11, 13-18 and 20 as shown above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  All claims claim, “wherein the program instruction further cause the first electronic device to receive a downloading notification associated with the application from the server, and wherein the downloading notification triggers the first electronic device to send the first request”.  However, it is unclear to the examiner what the “downloading notification” is.  Claim 1. which claim 5 depends on, states “first request for downloading a first version”.  Therefore, the examiner believes that the “download request” is basically the server notifying the first electronic device that a first version of an application is available for download.  However, currently as claimed the limitation is unclear. 
Claims 2, 9 and 16 and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  All claims claim, “wherein the notification notifies the second electronic device that the application is downloaded by the first electronic device”.  Claim 1 which claim 2 depends on claims, “send in response to the first electronic device installing the first version of the application, a notification associated with the application…”.  The examiner states that as claimed the notification in response to an installation stating that the application has been downloaded.  Since the application must be downloaded in order to be installed then the examiner interprets installation to include downloading. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a abstract idea without significantly more. Claim 1 recites “send a first request for downloading” and “send, in response… a notification associated with the application to a second electronic device via a wireless connection”.  These limitations of send and send under their broadest reasonable interpretation cover the performance of the limitations in the mind.  If a claim, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Nothing in the claimed elements preclude these steps from practically being performed in the mind.  Therefore claim 1 recites an abstract idea.
None of the additional elements integrate the judicial exception into a practical application.  The step of “download the first version” and “install the first version”, are nothing more that insignificant pre-solution activities.  They are well-understood, routing, conventional activites (MPEP 2106.05(d)).  The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed above with respect to a practical application.  Therefore, the claim in not patent eligible. 

Claims 2-4 and 6-7, do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.
Claim 5 claims, “receiving a download notification… wherein the download notification triggers the first electronic device to send the first request”.  This is nothing more than insignificant pre-solution activity.  The limitation is a well-understood, routine, conventional activity (MPEP 2106.05(d)).

	Claims 8-20 contain similar limitations to claim 1-7. Therefore claims 8-20 are rejected for the same reasons as claims 1-7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abel et al. (US 2012/0110568 A1) further in view of Firman et al. (US 2013/0024852 A1) and Li et al. (CN102176695A).

As per claim 1 (New), Abel et al. teaches in the invention as claimed including, “A first electronic device, comprising: 
a processor; and 
a memory coupled to the processor and configured to store programming instructions that, when executed by the processor, cause the first electronic device to: 
send a first request for downloading a first version of an application to a server; 
download the first version of the application from the server; 
install the first version of the application; and 
“send, in response to the first electronic device installing the first version of the application, a notification associated with the application to a second electronic device via a wireless connection between the first electronic device and the second electronic device.”
Abel et al. teaches a first device (second device) receives a reference of an application from a second device (first device).  The reference may be transmitted thought a short-range communication channel (wireless connection). The reference may include identification information of the application such as a uniform resource identify usable by the first device to identify the application to find or download the application (0015).
Abel et al. does not explicitly appear to teach, “send a first request for downloading a first version of an application to a server; download the first version of the application from the server; and
install the first version of the application;”
Firman et al. teaches, in response to a request, the application market system will identify a particular version of a software application. After identifying the appropriate version, the application system may provide information about the application version to the user (0075).  The user may review the version information and may request to download the application version.  Upon receiving the request for the download, the application market system will facilitate the download (0076).  Also see figure 4.  Also see 0035 and 0046.  The examiners states that, it is inherent that the downloaded application is installed. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Abel et al. with Firman et al. because both teach installing an application.  However Abel et al. does not explicitly appear to teach the first device requesting to download an application.  Requesting to download an application is well known to one of ordinary skill in the art as shown by Firman et al. and therefore would have been obvious to try.  This will allow the first device of Abel et al. to request and download an application and after that send a notification to a second device to download and install the application.  
	However Able et al. and Firman et al. do not explicitly appear to teach, “send, in response to the first electronic device installing the first version of the application”.
Li et al. teaches monitoring local software installed on a user’s device.  The server finds the difference between applications on each device (first device) such as newly installed (first version) software and sends a change notification to the other device (first device) (paragraph 0048 and figure 5).  Also see 0026. The invention also monitors the local software changes on the user installation (including install or uninstall), and stored on the server software to monitor information change.  This may be performed on the device side synchronization means.  The user equipment 120 2 monitors installed new software then the software environment change information on the user device 120D is synchronized to the server so that the server and the software information on the changing software environment o nth user device 120D is consistent (0044).  Software information is then pushed to user equipment 120E.  A notification may contain information required for installation (0047-0048).
It would have been obvious to one of ordinary skill in the art to modify Able et al. and Firman et al. with Li et al. because all teach software installation.  Able et al. teaches that software installed on one device can be recommended (notification) to another device using a communication channel so the other device can install a version of that software.  Li et al. teaches notifying another device to download/install a software application in response to the software being installed on a first device.  Together they would allow Able et al. to directly notify another device using a communication channel to install a version of software installed on the first device thereby synchronizing the applications on each device and would have been obvious to try.

As  per claim 2 (New), Abel et al, Firman et al. and Li et al. further teach, “The first electronic device of claim 1, wherein the notification notifies the second electronic device that the application is downloaded by the first electronic device.
Abel et al. teaches a first device (second device) receives a reference of an application from a second device (first device).  They reference may be transmitted thought a short-range communication channel (wireless connection). The reference may include identification information of the application such as a uniform resource identify usable by the first device to identify the application to find or download the application (0015).
Firman et al. teaches, in response to a request, the application market system will identify a particular version of a software application. After identifying the appropriate version, the application system may provide information about the application version to the user (0075).  The user may review the version information and may request to download the application version.  Upon receiving the request for the download, the application market system will facilitate the download (0076).  Also see figure 4.  Also see 0035 and 0046.  The examiners states that it is inherent that the downloaded application is installed. 
Li et al. teaches monitoring local software installed on a user’s device.  The server finds the difference between applications on each device (first device) such as newly installed (first version) software and sends a change notification to the other device (first device) (paragraph 0048 and figure 5).  Also see 0026. The invention also monitors the local software changes on the user installation (including install or uninstall), and stored on the server software to monitor information change.  This may be performed on the device side synchronization means.  The user equipment 120 2 monitors installed new software then the software environment change information on the user device 120D is synchronized to the server so that the server and the software information on the changing software environment o nth user device 120D is consistent (0044).  Software information is then pushed to user equipment 120E.  A notification may contain information required for installation (0047-0048).
Therefore, for the same reasons as stated in the previous claim it would have been obvious for the notification to be sent based on the download/install of the application in the first device based on Able et al. further in view of Firman et al. and Li et al.  Firman et al. teaches downloading/installing a new application and Li et al. teaches, based on a newly installed application on one device, informing a second device to also download and install the application.  Together they will allow Able et al. to determine when to use a communication channel to send information to a second device to download/install a application on the first device and would have been obvious to try. 

As per claim 3 (new), Firman et al. further teaches, “The first electronic device of claim 1, wherein the first request comprises first operating system information of the first electronic device.”
Firman et al. teaches a request may include device information that allows the application market system to determine various device attributes associated with the device.  The request itself includes the attributes (0074-0075).  A manifest of a application version to be downloaded in the publisher system includes that an application version can only be compatible with a operating system 2.0 or above (0022).  The requesting device attribute can include OS 2.0 (0048).  Also see 0031, the request may include device information that allows the application market system to determine the OS version of the requesting device.

As per claim 4 (New), Able et al. further teaches, “The first electronic device of claim 1, wherein the wireless connection is a BLUETOOTH connection.”
See 0023. 

As per claim 5 (New),  Firman et al. further teaches, “The first electronic device of claim 1, wherein the programming instructions further cause the first electronic device to receive a downloading notification associated with the application from the server, and wherein the downloading notification triggers the first electronic device to send the first request.
Firman et al. teaches, in response to a request, the application market system will identify a particular version of a software application. After identifying the appropriate version, the application system may provide information about the application version to the user (download notification) (0075).  The user may review the version information and may request to download the application version (triggered first request).  Upon receiving the request for the download, the application market system will facilitate the download (0076).  Also see figure 4.  Also see 0035 and 0046.  The examiners states that it is inherent that the downloaded application is installed. 

As per claim 6 (New), Abel et al. and Li et al. further teach, “The first electronic device of claim 1, wherein the notification associated with the application is configured to trigger the second electronic device to install a second version of the application.
Abel et al. teaches a first device (second device) receives a reference of an application from a second device (first device).  They reference may be transmitted thought a short-range communication channel (wireless connection). The reference may include identification information of the application such as a uniform resource identify usable by the first device to identify the application to find or download the application (0015).
Li et al. teaches, software information is then pushed to user equipment 120E.  A notification may contain information required for installation (0047-0048).

As per claim 7 (New), Abel et al. further teaches, “The first electronic device of claim 6, wherein the first version of the application and the second version of the application are different.”
Transmitting the reference of the application (notification) allows the recipient device to find a compatible version of the application (0017).  Also see 0041.

As per claims 8-20, claims 8-20 contain similar limitations to claim 1-7.  Therefore claims 8-20 are rejected for the same reasons as claims 1-7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805. The examiner can normally be reached Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A GOORAY/               Examiner, Art Unit 2199                                                                                                                                                                                         
/DUY KHUONG T NGUYEN/               Primary Examiner, Art Unit 2199